Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-34 are currently pending.

Election of Species
This application contains claims directed to the following patentably distinct species of the claimed invention. Election is required as follows.
	The applicant is required to elect a single, specific species from each of the following species: 
	A. different assay for measuring cell viability such as colorimetric assay or measuring absorbance as claimed in claims 25 or 27. 

Applicant must elect, for the purposes of search, a single, specific type A
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653